DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,3,5,8-9 and 11-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "low, middle, and high" in claim 1 is a relative term which renders the claim indefinite.  The term "low, middle, and high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For purposes of applying prior art, Examiner interprets this limitation to recite any risk categorization.



Additional clarification is requested.

Eligible Subject Matter - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3,5,8-9 and 11-15 recites eligible subject matter under 35 U.S.C. 101.

Claim 1 recites:
A treatment support method, the method comprising: 
training a machine learning algorithm on a training data set that includes historical claims data and known outcomes; 
providing claims data for a patient; 
identifying, by the machine learning algorithm, a disease status for the patient including classifying an activity level of a disease in the patient; and 
administering a treatment to the patient based on the activity level of the disease in the patient, 
wherein the disease is multiple sclerosis (MS), and 
wherein the activity level and the treatment are selected from the group consisting of: 
low with the treatment comprising administration of laquinimod or terifunomide, 

high with the treatment comprising administration of ocrelizumab, natalizumab, mitoxantrone, or alemtuzumab.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, can be directed towards “Certain Methods of Organizing Human Activity” because the limitations are directed towards steps that a person would perform when diagnosing a patient.
The limitations also cover performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a machine learning algorithm, nothing in the claim elements precludes the step(s) from practically being performed in the mind. The algorithm itself does not actually positively recite any machine.
Similarly, the steps of analyzing patient data to determine a diagnosis may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:

administering a treatment to the patient based on the activity level of the disease in the patient, 
wherein the disease is multiple sclerosis (MS), and 
wherein the activity level and the treatment are selected from the group consisting of: 
low with the treatment comprising administration of laquinimod or terifunomide, 
middle with the treatment comprising administration of daclizumab, fingolimod, dimethyl fumarate (DMF), or ocrelizumab, and 
high with the treatment comprising administration of ocrelizumab, natalizumab, mitoxantrone, or alemtuzumab.
The additional element(s) integrate the abstract idea into a practical application in a manner that would alter the order and/or timing of the treatment so that the patient has a lower risk of developing serious symptoms.
Thus, these steps integrate the abstract idea into a practical application, such that the claim is not directed to the judicial exception (Step 2A: NO).
The claim is eligible.

Claims 3,5,8-9 and 11-15: these claims are also found to be eligible for at least the same rationale as applied to parent claim 1 above, and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,3,5,8-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabol (20040122702) in view of Cavet (20110137851), Gajofatto (Treatment strategies for multiple sclerosis: When to start, when to change, when to stop?, previously mailed on 06 August 2021) and Gaweco (20120035150).

Claim 1: Sabol teaches:
A treatment (page 47 paragraph 0435 illustrating treatments) support (page 445 paragraph 0445 illustrating support software) method (page 47 paragraph 0435 illustrating a method), the method comprising: 
training a machine learning algorithm on a training data set  (page 28 paragraph 0303 illustrating training a neural network, considered to be a form of “machine learning algorithm”, with training input data) that includes historical claims data (page 37 paragraph 0362 illustrating exchanging, and thereby receiving as input data, insurance claims data, it is noted that all data is considered “historical” because the data was previously entered/generated in the past) and known 
providing claims data for a patient (page 37 paragraph 0362 illustrating exchanging, and thereby receiving as input data, insurance claims data) for a patient (Figure 27 label 438, page 41-42 paragraph 0393 illustrating providing a sample for a patient for data analysis); 
identifying, by the machine learning algorithm, a disease status for the patient (page 42 paragraph 0395 illustrating matching the sample of interest to previously known profiles to determine possible diagnoses including disease state, considered to be a form of “disease status”) including classifying an activity level of a disease in the patient (page 17 paragraph 0171 illustrating determining the level of high ketone including low sugar and starch diets, starvation, prolonged vomiting, considered to be a form of “activity level”); and 
administering a treatment to the patient based on the activity level of the disease in the patient (page 25 paragraph 0265 illustrating drug administration based on certain observed behavior in a patient [considered to be a form of “activity level” of the patient’s condition).
wherein the disease is multiple sclerosis (MS) (page 18 paragraph 0185 illustrating MS). 
Sabol does not teach:
wherein the activity level and the treatment are selected from the group consisting of: 
low with the treatment comprising administration of laquinimod or terifunomide, 
middle with the treatment comprising administration of daclizumab, fingolimod, dimethyl fumarate (DMF), or ocrelizumab, and 
high with the treatment comprising administration of ocrelizumab, natalizumab, mitoxantrone, or alemtuzumab.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Cavet within the embodiment of Sabol with the motivation of more accurately treating patients with MS by correlating with traditional clinical assessment of disease activity to track disease progression (Cavet; page 13-14 paragraph 0142).
Sabol in view of Cavet do not teach:
wherein the activity level and the treatment are selected from the group consisting of: 
low with the treatment comprising administration of laquinimod or terifunomide, 
middle with the treatment comprising administration of daclizumab, fingolimod, dimethyl fumarate (DMF), or ocrelizumab, and 
high with the treatment comprising administration of ocrelizumab, natalizumab, mitoxantrone, or alemtuzumab.
Gajofatto teaches:
wherein the activity level and the treatment are selected from the group consisting of: 
low (page 548 column 1 last paragraph illustrating first line treatments);
middle (page 548 column 1 last paragraph illustrating second line treatments) with the treatment comprising administration of daclizumab (this limitation is rendered optional by the limitation “or” an therefore need not be taught by the applied art), fingolimod (page 547 Table 1 illustrating fingolimod as a second line treatment), dimethyl fumarate (DMF) (page 547 Table 1 illustrating dimethyl fumarate, page 549 column 2 paragraph 2 illustrating “lateral” 
high (page 548 column 2 paragraph 2 illustrating third-line treatments) with the treatment comprising administration of ocrelizumab (this limitation is rendered optional by the limitation “or” an therefore need not be taught by the applied art), natalizumab (page 549 column 1 paragraph 2 illustrating natalizumab, paragraph 2 suggesting that off label use may be prescribed to severe patients, considered to be a form of “high activity level”), mitoxantrone (page 548 column 2 paragraph 2 illustrating mitoxantrone), or alemtuzumab (page 548 column 2 paragraph 2 illustrating alemtuzumab).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Gajofatto within the embodiment of Sabol in view of Cavet with the motivation of improving outcomes for patients with MS by providing disease-modifying therapies for patients with MS (Gajofatto; page 546 column 2 paragraph 2).
Sabol in view of Cavet and Gajofatto do not teach:
with the treatment comprising administration of laquinimod or terifunomide.
Gaweco teaches:
with the treatment comprising administration of laquinimod (page 26 paragraph 0677 illustrating Laquinimod) or terifunomide (page 26 paragraph 0677 illustrating Teriflunomide, to the extent that terifunomide is recited, this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art).


As per claim 3, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein the machine learning algorithm is implemented in a computing system comprising at least one processor coupled to a tangible, non-transitory memory subsystem (page 4 paragraph 0051 illustrating a computing device with memory).

As per claim 5, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
further comprising recommending a treatment for the patient (page 32-33 paragraph 0334 illustrating recommending a treatment).

As per claim 8, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:


As per claim 9, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein identifying the disease status includes determining a disease progression (page 16 paragraph 0162 illustrating monitoring disease progression).

As per claim 11, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
further comprising training the machine learning algorithm by providing the training data set to the machine learning algorithm and optimizing parameters of the machine learning algorithm until the machine learning algorithm produces output describing the known outcomes (Examiner submits that this limitation is an inherent characteristic of all machine learning algorithm because all outputs “describes” the known outcomes, and particularly because Applicant has not defined what is considered to be “describes”, Figure 26 label 424 illustrating modifying the algorithm to achieve better fit the recommended treatments to the input data).

As per claim 12, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).

wherein the machine learning algorithm includes one selected from the group consisting of: a neural network (page 28 paragraph 0301 illustrating a neural network), a random forest (page 38 paragraph 0369 illustrating decision trees, considered to be a form of “random forest”), Bayesian classifier (page 45 paragraph 0420 illustrating Bayesian classifiers), logistic regression (page 45 paragraph 0420 illustrating Bayesian classifiers), decision tree (page 38 paragraph 0369 illustrating decision trees), gradient-boosted tree (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), multilayer perceptron (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), one-vs-rest (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art), and Naive Bayes, (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art) a support vector machine (SVM) (page 42 paragraph 0398 illustrating measuring the Euclidean distance between two feature set vectors, considered to be a form of “SVM”), and a boosting algorithm (page 45 paragraph 0413 illustrating executing additional algorithms in series or parallel based on results of earlier-executed algorithms, considered to be a form of “boosting algorithm”).

As per claim 13, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 12 (as discussed above and incorporated herein).
Sabol further teaches:


As per claim 14, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 13 (as discussed above and incorporated herein).
Sabol further teaches:
wherein one or more of the decision trees receive parameters selected from the group consisting of: icd9 codes (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art); cpt codes (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art); HCPCS codes (this limitation is rendered optional by the limitation “selected from the group consisting of” and therefore need not be taught by the applied art); patient demographic data (page 25 paragraph 0267 illustrating patient demographic data); and patient geographic data (page 25 paragraph 0267 illustrating citizenship, considered to be a form of “geographic data”).

As per claim 15, Sabol in view of Cavet, Gajofatto, and Gaweco teach:
The method of claim 1 (as discussed above and incorporated herein).
Sabol further teaches:
wherein the classification model includes a neural network (page 28 paragraph 0301 illustrating a neural network).

Response to Arguments


On page 4 Applicant argues that disease grading or classifications of low, mid, and high is definite.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., classifying disease activity levels with respect to MS relates to a risk/reward profile where higher risk treatments are reserved for patients with high disease activity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Specifically, there is no detail in claim 1 regarding how disease activity would be classified as low, mid, or high. Page 6 and Figure 4 of the Specification as originally filed do not provide controlling definitions for these categories.

On page 5-6 Applicant argues that the applied art do not teach the ratings of low, medium, and high relative to specific treatment regimens that are placed along a spectrum of risk/reward profiles.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., classifying disease activity levels with respect to MS relates to a risk/reward profile where higher risk treatments are reserved for patients with high disease activity) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Instead, the claims merely recite the specific treatments for low, medium, and high disease activity, with no distinction regarding how a disease activity may be classified as low, medium, or high.
As discussed in the section above and incorporated herein, Examiner interprets this claim to recite any type of risk categorization. Since all the treatments are known, and especially since each treatment is known as first line, second line, and third line treatments (Gajofatto; page 548 column 1 last paragraph to column 2 paragraph 2), these teachings are considered to be risk categories of the type recited in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michon (20080091471) teaches an insurance company requiring insured to undergo medical treatments to reduce costly payouts (page 7 paragraph 0164).
Schmidt (20180075207) teaches classifying patients with MS (page 3 paragraph 0045) into risks levels including high, medium, and low (page 3 paragraph 0040).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626